         Case 1:20-cv-02712-TNM Document 27 Filed 11/13/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF COLUMBIA


 MANZANITA BAND OF THE KUMEYAAY                        Case No. 1:20-cv-02712-TNM
 NATION et al.,

        Plaintiffs,

 v.

 CHAD WOLF, in his official capacity as Under
 Secretary of Homeland Security for Strategy,
 Policy, and Plans et al.,

        Defendants.




                           PLAINTIFF’S NOTICE OF APPEAL

       Notice is hereby given that Plaintiff Iipay Nation of Santa Ysabel hereby appeals to the

United States Court of Appeals for the District of Columbia Circuit from the District Court’s

Memorandum Opinion and Order of October 16, 2020, ECF Nos. 23, 24, which denied Plaintiffs’

Motion for an Expedited Preliminary Injunction, ECF No. 7, and ordered that the Order is

appealable under 28 U.S.C. § 1292(a)(1).

       This appeal is subject to expedited review pursuant to 28 U.S.C. § 1657(a).

       Respectfully submitted this 13th day of November 2020.

                                                   /s/ Colin Cloud Hampson
                                                   Colin Cloud Hampson, Bar # 448481
                                                   Sonosky, Chambers, Sachse,
                                                     Endreson & Perry, LLP
                                                   145 Willow Road, Suite 200
                                                   Bonita, CA 91902
                                                   Phone no.: 619-267-1306
                                                   Fax no.: 619-267-1388
                                                   E-mail: champson@sonoskysd.com



                                               1
Case 1:20-cv-02712-TNM Document 27 Filed 11/13/20 Page 2 of 2




                                  Frank S. Holleman, Bar # 1011376
                                  Sonosky, Chambers, Sachse,
                                    Endreson & Perry, LLP
                                  1425 K Street, NW, Suite 600
                                  Washington, DC 20005
                                  Phone no.: 202-682-0240
                                  Fax no.: 202-682-0249
                                  E-mail: fholleman@sonosky.com

                                  Whitney A. Leonard (pro hac vice)
                                  Sonosky, Chambers, Sachse,
                                    Miller & Monkman, LLP
                                  725 East Fireweed Lane, Suite 420
                                  Anchorage, AK 99503
                                  Phone no.: 907-258-6377
                                  Fax no.: 907-272-8332
                                  E-mail: whitney@sonosky.net

                                  Counsel for Plaintiff




                              2
